DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26 and 38.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY ELECTRIC MACHINE HAVING LAMINATIONS FITTED TO A HOUSING.
The disclosure is objected to because of the following informalities:
In [0017], “tooth 30” should read –tooth 36--.
In [0027], “shaft 42 of the stator 40” should read -shaft 42 of the rotor 40-
In [0028], “stator 50” should read –housing—
In [0030], “the stator 50” should read –the stator 22--
Appropriate correction is required.
Claim Objections
Claim 28 is objected to because of the following informalities:  
Claim 28: “end bell” should read –end cap--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al. (US 5758404).
In claim 1, Baumann discloses (Fig. 1-3) a housing (12, 14) for a rotary electric machine (10) having stacked laminations (21; Col. 2, ln 62-64) forming a stator core (21), comprising: a first portion (14-4) forming a slip fit with a first series of the stacked laminations (21; Col. 2, ln. 42-44); and a second portion (12-3) forming an interference fit with a second series of the stacked laminations (21; Col. 2, ln. 42-44).
In claim 2, Baumann discloses wherein the first portion (14-4) is mechanically fastened (via the slip fit) to the first series.
In claim 4, Baumann discloses wherein the housing (12, 14) extends along a centerline with the interference fit aligning the housing (12, 14) coaxially with the stacked laminations (21).
In claim 6, Baumann discloses wherein the rotary electric machine (10) is configured to generate at least 10kW of power (see NOTE).
NOTE: the recitation “wherein the rotary electric machine is configured to generate at least 10kW of power.” Is a functional recitation.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In claim 8, Baumann discloses wherein the second portion (12-3) is provided at only one end of the housing (12, 14).
In claim 11, Baumann discloses wherein the first (14-4) and second (12-3) portions are aligned with one another in an end-to-end manner.
In claim 12, Baumann discloses wherein the first (14-4) and second (12-3) portions are formed integrally with one another.
In claim 13, Baumann discloses wherein torque is transmitted from the second series to the second portion (12-3) during operation of the rotary electric machine (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 5758404) in view of GB 2059177 (hereinforth referred to as 177’).
In claim 3, Baumann teaches the housing of claim 1, with the exception of wherein the first portion has a welded connection with the first series.
However, 177’ teaches (Fig. 1-2, 7c) a housing (11) for a rotary electric machine having stacked laminations (Fig. 2) forming a stator core (19), comprising: a first portion (11; 54) having a welded connection (52) with a first series of the stacked laminations.
Therefore in view of 177’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing of Baumann to have the first portion having a welded connection with the first series, in order to subsequently fix the lamination to the housing (177’; Pg. 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 5758404) in view of Knapp et al. (US 2013/0200745).
In claim 5, Baumann teaches the housing of claim 1, with the exception of wherein the first and second portions are formed from stainless steel.
However, Knapp teaches (Fig. 1) a housing (110) being formed of stainless steel ([0028]).
Therefore in view of Knapp, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing of Baumann to have the first and second portions are formed from stainless steel, in order to facilitate lubrication within the housing (Knapp; [0028]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 5758404).
In claim 7, Baumann teaches the housing of claim 1, with the exception of wherein the first and second portions each has an outer diameter of at least 20 cm.
However, Baumann further teaches that the housing (12, 14) and the stacked laminations (21) are precision machined on diameters and press-fit such that the machined diameters coact to locate members which then serve as a reference for assembled parts (Col. 1, ln. 45-50).
Therefore in view of Baumann, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing to have the first and second portions each having an outer diameter of at least 20 cm in order to ensure that the diameters of the respective portions are precision machined on diameters and press-fit (Col. 1, ln. 45-50), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2059177 (hereinforth referred to as 177’), in view of Hossain et al. (US 2014/0197701).
In claim 14, 177’ teaches (Fig. 1-2, 7c) a housing (11) for a rotary electric machine having stacked laminations (Fig. 2) forming a stator core (19), comprising: a first portion (11; 54) having a welded connection (52) with a first series (19; 52) of the stacked laminations for transmitting torque from the first series (19; 52) to the first portion (11; 54); and a second portion (11; not with 54) for centering the laminations and the housing (11) about the same axis.
177’ does not teach the second portion forming an interference fit with a second series of the stacked laminations for centering the laminations and the housing about the same axis.
However Hossain teaches (Fig. 1-4) a housing (12) having second portion (17) forming an interference fit ([0022]) with a second series of the stacked laminations (of 10; [0022]) for centering the laminations and the housing (12) about the same axis (32).
Therefore in view of Hossain, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing of 177’ to have arrived at the claimed invention, in order to create a maximum surface area of contact between the laminations and the housing (Hossain; [0022]).
In claim 18, 177’ teaches the housing of claim 14, wherein the rotary electric machine (10) is configured to generate at least 10kW of power (see NOTE).
NOTE: the recitation “wherein the rotary electric machine is configured to generate at least 10kW of power.” Is a functional recitation.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2059177 (hereinforth referred to as 177’), in view of Hossain et al. (US 2014/0197701), and further in view of Knapp et al. (US 2013/0200745).
In claim 16, 177’ teaches the housing of claim 14, with the exception of wherein the first and second portions are formed from stainless steel.
However, Knapp teaches (Fig. 1) a housing (110) being formed of stainless steel ([0028]).
Therefore in view of Knapp, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing of Baumann to have the first and second portions are formed from stainless steel, in order to facilitate lubrication within the housing (Knapp; [0028]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2059177 (hereinforth referred to as 177’), in view of Hossain et al. (US 2014/0197701), and further in view of Baumann et al. (US 5758404).
In claim 19, 177’ teaches the housing of claim 14, with the exception of wherein the first and second portions each has an outer diameter of at least 20 cm.
However, Baumann further teaches that the housing (12, 14) and the stacked laminations (21) are precision machined on diameters and press-fit such that the machined diameters coact to locate members which then serve as a reference for assembled parts (Col. 1, ln. 45-50).
Therefore in view of Baumann, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the housing of 177’ to have the first and second portions each having an outer diameter of at least 20 cm in order to ensure that the diameters of the respective portions are precision machined on diameters and press-fit (Baumann; Col. 1, ln. 45-50), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 21-28 are allowed.
Claims 9-10, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the in/dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the in/dependent claim(s) with the allowable feature being: 
Claim 9: “wherein the second portion is provided on opposite longitudinal sides of the first portion.”
Claim 10: “wherein the housing extends between first and second axial end surfaces and the second portion extends up to about 10% of the entire length of the housing from each of the axial end surfaces.”
Claim 15: “wherein the housing extends along an axis from a first axial end surface to a second axial end surface and wherein the interference fit extends up to about 10% of the entire length of the housing from each axial end surface.”
Claim 17: “wherein the first portion has a slip fit connection with the first series forming a radial gap therebetween in which a welded connection is provided.”
Claim 20: “wherein the second portion has a welded connection with the second series.”
Claim 21: “A subassembly for a rotary electric machine having stacked laminations forming a stator core, comprising: a housing forming an interference fit with a series of the stacked laminations; an end cap having an interference fit with an end of the housing for locating the housing; and fasteners extending through the end cap for applying a compressive force to the stacked laminations for transferring torque between the end cap and the housing, the fasteners being positioned radially inward of the housing.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poag et al. (US 6300693) teaches a cooling jacket assembly for cooling a stator of an electric machine.
Trago et al. (US 5806169) teaches an electric machine utilizing injection molding to form the motor and unitize a stator assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832